Title: General Orders, 13 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octob: 13th 1776.
..


The General expressly orders, that the men have four days provisions ready dressed, at all times, for which purpose the Commissaries, or the Deputies, are to keep the Butchers constantly killing, till such supply is had, and one man from every Mess is to be kept cooking—The commanding Officers of regiments, and others, are most earnestly requested to see this order carried into immediate execution.
Supplies of Ammunition may now be had, so that any Officer who now neglects getting what is necessary, must be accountable to his Country, and the men under his command.
When any Regiments are about to march, they are to have their Tents struck, rolled up, and a Guard under the Command of a careful Officer, to attend them, and the Baggage; who is not under any pretence to leave them, without orders.
As the Enemy seem now to be endeavouring to strike some stroke, before the Close of the Campaign, the General most earnestly conjures, both Officers and Men, if they have any Love for their Country, and Concern for its Liberties; regard to the safety of their Parents, Wives, Children and Countrymen; that they will act with Bravery & Spirit, becoming the Cause in which

they are engaged; And to encourage, and animate them so to do, there is every Advantage of Ground and Situation, so that if we do not conquer, it must be our own faults—How much better will it be to die honorable, fighting in the field, than to return home, covered with shame and disgrace; even if the cruelty of the Enemy should allow you to return? A brave and gallant behaviour for a few days, and patience under some little hardships, may save our Country, and enable us to go into Winter Quarters with safety and honour.
The marching of some troops to Kingsbridge, makes it necessary to reduce the Picquet to 600 Men, and the Fatigue proportionably.
